NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with 
                                             Fed. R. App. P. 32.1




                   United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604

                                            Submitted May 27, 2009*
                                             Decided May 27, 2009

                                                      Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                     ANN CLAIRE WILLIAMS Circuit Judge

                                     JOHN DANIEL TINDER, Circuit Judge

     No. 08‐2420

     UNITED STATES OF AMERICA,                                 Appeal from the United States District
          Plaintiff‐Appellee,                                  Court for the Northern District of Illinois,
                                                               Eastern Division.
             v.
                                                               No. 06 CR 319‐1
     PAUL MEEGAN, 
          Defendant‐Appellant.                                 Harry D. Leinenweber,
                                                               Judge.

                                                    O R D E R

             Paul Meegan was sentenced to 41 months’ imprisonment for filing false tax returns. 
     That term is five months less than the low end of the imprisonment range calculated by the
     district court using the guidelines in effect at the time of sentencing.  Meegan nevertheless
     argues that he should have been sentenced under an earlier version of the guidelines, and

             *
             After  examining the briefs and the record, we have concluded that oral argument is
     unnecessary.    Thus,  the  appeal  is  submitted  on  the  briefs  and  the  record.    FED.  R.  APP.  P.
     34(a)(2).
No. 08‐2420                                                                            Page 2

he asks us to revisit our holding that applying the guidelines in effect at the time of
sentencing cannot violate the Ex Post Facto Clause.  See U.S. CONST. art. 1, § 10, cl. 1. 
Meegan insists that the older guidelines would have yielded fewer criminal history points
and reduced his imprisonment range to 41 to 51 months.  We affirm the judgment.       

        In June 2007 a jury found Meegan guilty of understating his income on tax returns
for the years 1998 through 2002.  See 26 U.S.C. § 7206(1).  The probation officer applied the
most‐recent version of the guidelines—November 2006—and calculated an imprisonment
range of 46 to 57 months.  A significant factor in that calculation was Meegan’s criminal
history score; the probation officer assigned 14 points, 7 of them arising from Meegan’s past
employment in the used‐car business.  In August 1989, Meegan had stolen $10,000 from a
customer who paid for a car that was never delivered.  Then in April 1990, when Meegan
was working as the used‐car sales manager at a dealership, he stole a car from his inventory
by recruiting an accomplice who posed as a buyer but paid with a bogus check.  That same
accomplice would later help Meegan roll back odometers and sell the cars to dealers in
December 1990 and January 1991.  These three frauds netted separate convictions, and the
probation officer assigned criminal history points for each.  The probation officer concluded
that the crimes were not related—and thus should count separately in calculating Meegan’s
criminal history score—because the court proceedings were not consolidated and the
offenses had occurred on different occasions and involved distinct conduct.  Had the
offenses been related, Meegan would have received only three criminal history points, see
U.S.S.G. § 4A1.2(a)(2), and his imprisonment range would have been 41 to 51 months. 



        The probation officer completed the presentence report in September 2007, but for
reasons not disclosed by the record, Meegan was not sentenced until May 2008.  At
sentencing he stipulated to the accuracy of the facts in the presentence report, but he
objected to the probation officer’s determination that the three used‐car frauds were
unrelated.  Under the 2006 version of U.S.S.G. § 4A1.2(a)(2), multiple offenses were deemed
“related” and counted just once in scoring a defendant’s criminal history if those crimes
were part of a “single common scheme or plan” see id. cmt. n.3 (2006), and Meegan’s counsel
insisted that the crimes were part of a broad scheme that Meegan concocted in 1989 and
continued to carry out through early 1991.  By the time of sentencing, however, the 2007
version of § 4A1.2(a)(2) had replaced the 2006 version applied by the probation officer.  In
its current formulation, § 4A1.2(a)(2) allows multiple offenses to be counted as a single
sentence only if (1) the crimes were not separated by an intervening arrest and (2) the crimes
were charged in a single document or the sentences were imposed on the same day.  See id.
§ 4A1.2(a)(2) (2007).  The district court applied the 2007 version, found that the three prior
sentences counted separately, and agreed with the probation officer that Meegan’s
imprisonment range was 46 to 57 months.  But the court sentenced Meegan to 41 months,
No. 08‐2420                                                                             Page 3

the bottom of the range that would have applied if his objection had been sustained,
because Meegan’s pastor testified to his religious devotion, his counseling of children in a
detention center, and his charitable work with people suffering from drug and alcohol
addiction. 

        On appeal Meegan presses his contention that the district court should have applied
the earlier version of § 4A1.2(a)(2).  He urges us to reconsider United States v. Demaree, 459
F.3d 791 (7th Cir. 2006), which holds that, in light of the advisory nature of the guidelines,
district courts may follow the directive of U.S.S.G. § 1B1.11(a) and apply the guidelines in
effect at the time of sentencing without raising ex post facto concerns.  We have previously
declined to retreat from Demaree, and just last month we applied the decision in rejecting a
defendant’s ex post facto claim.  See United States v. Hill, Nos. 07‐2714, 07‐2715, 2009 WL
1052947, at *9 (7th Cir. Apr. 21, 2009).  In any event, Meegan could not benefit from
disregarding Demaree.  His prior offenses did not occur at the same time, and the charges
were not consolidated for trial or sentencing, so under the former version of § 4A1.2(a)(2)
the convictions would have been counted once instead of separately only if the offenses had
not been separated by an intervening arrest and were part of common scheme or plan.  See
U.S.S.G. § 4A1.2(a)(2) & cmt. n.3 (2006); United States v. Brown, 209 F.3d 1020, 1023‐24 (7th
Cir. 2000).  And Meegan’s contention that the crimes were part of a long‐running,
overarching fraud scheme is frivolous. 

        Multiple offenses were deemed to be part of a common scheme or plan if the
defendant could show that he planned the crimes together or that one crime involved the
commission of another; it was not enough that the crimes involved similar conduct or were
part of the same spree.  See Brown, 209 F.3d at 1024; United States v. Joy, 192 F.3d 761, 771
(7th Cir. 1999).  In this case, Meegan did not present or even proffer evidence that he
planned the crimes together; Meegan did not testify at the sentencing hearing or produce an
affidavit asserting that the crimes were factually related.  All this record shows is that he
defrauded different victims at different times while working in the used‐car business.  That
all three frauds involved used‐cars does not make the crimes part of a common scheme or
plan. 

                                                                                AFFIRMED.